Citation Nr: 1750554	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  15-10 788	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a higher rating for folliculitis of the scalp rated as non compensable from January 1, 2014, and 30 percent disabling from April 8, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from July 2011 to February 2012.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Buffalo, New York that reduced the rating for the Veteran's folliculitis of the scalp to noncompensable effective January 1, 2014.  Thereafter, a December 2016 rating decision granted the Veteran's folliculitis of the scalp a 30 percent rating effective from April 8, 2015.  Therefore, the Board has recharacterized the issue on appeal as it appears above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  


FINDING OF FACT

In April 2017, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant in April 2017 notified VA that he wanted to withdraw his appeal and this withdrawal was receive prior to the promulgation of a decision in the appeal by the Board.  Therefore, because the Veteran has withdrawn this appeal, the Board finds that there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.





		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


